Citation Nr: 1109376	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-24 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 3, 2004 for the grant of special monthly compensation (SMC) for loss of use of a creative organ, to include on the basis of clear and unmistakable error (CUE) in an July 2003 RO rating decision.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's initial claim for SMC for loss of use of a creative organ was denied by a July 2003 rating decision.

2.  The Veteran filed a notice of disagreement (NOD) with the July 2003 rating decision and was mailed a statement of the case (SOC) in May 2004, but he did not thereafter perfect a timely appeal.

3.  The July 2003 rating decision that denied SMC for loss of use of a creative organ was supported by the evidence then of record, as well as the law in effect at that time.

4.  The Veteran's untimely substantive appeal was construed as a petition to reopen his claim for SMC for loss of use of a creative organ, which was received on September 3, 2004.

5.  Prior to September 3, 2004, there was no evidence of record that the Veteran met the criteria for SMC for loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 3, 2005 for the grant of SMC for loss of use of a creative organ, including on the basis of CUE in a prior rating decision, have not been met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126, includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Court held that VA's duties to notify and assist, contained in the VCAA, are not applicable to cases such as this one, involving CUE, in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 277, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As to the claim for an earlier effective date, such claim stems from the award of special monthly compensation on account of loss of use of a creative organ.  Thus, as the benefit has been granted an effective date has been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Effective Date

The Veteran contends that he should be awarded an effective date earlier than September 3, 2004 for the award of SMC for loss of use of a creative organ.  The Veteran contends that a July 2003 rating decision that denied SMC was clearly and unmistakably erroneous.  Alternatively, the Veteran contends that the July 2003 rating decision was not final because he never received an SOC after he filed his NOD.  He also contends that he should receive an earlier effective date because he had various urologic conditions since his discharge from service that affected his sexual functioning. 

The assignment of effective dates of awards of VA benefits are governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim for an increased rating "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an increased rating claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. §§ 3.400; 3.400(o)(1).

The law provides an exception to this general rule governing claims for increased ratings.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining that § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in § 3.400(o)(1) applies); see also Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In this case, a decision that denied the Veteran's earlier claim for SMC was issued by the RO in July 2003.  The Veteran filed an NOD to that decision and he and his representative were sent SOCs in August 2003.  The cover letter indicates that the SOC was sent to the Veteran's address of record, and there is no indication in the claims file that it was returned as undeliverable.  The Veteran claims he did not receive this SOC.  

A presumption of regularity applies to the actions of public officials.  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  This presumption applies to actions such as the mailing of an SOC to the last known address of the appellant and his or her representative.  See id (discussing situations in which the presumption of regularity was applied, which included proper mailings).  See also YT v. Brown, 9 Vet. App. 195, 199 (1996) (applying the presumption of regularity to the mailing of an SOC).  The appellant may rebut the presumption by submitting "clear evidence to the effect that VA's 'regular' mailing practices are not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  However, an appellant's "statement that [he or] she did not receive an SOC is not the 'clear evidence to the contrary' that is required to rebut the presumption of regularity that the notice was sent."  YT, 9 Vet. App. at 199.  In this case, the Veteran submitted no evidence other than his own assertion that he did not receive the SOC that was mailed to him.  Thus, he failed to rebut the presumption of regularity.

Additionally, the Veteran's allegation of not having received the SOC is not credible.  Specifically, he completed a VA Form 9, which form comes attached to the SOC.  It is possible he had a copy of the form without having received it with the May 2004 SOC; however, in reading the documents submitted with the VA Form 9, a reasonable person would conclude that it was in response to the May 2004 SOC.

The Board notes that in this case, the Veteran's substantive appeal was found to be not timely.  The rating decision being appealed was issued on August 13, 2003.  Thus, the Veteran had until August 13, 2004, to perfect his appeal (between this date and 60 days from the SOC, the one-year period is the later date).  See 38 C.F.R. § 20.302(b) (2010).  The record shows that the Veteran's substantive appeal was "date stamped" as "Received August 11 2004."  There is also a date stamp indicating that VA received the documents on September 3, 2004.  The August 11, 2004 date stamp appears to be the date it was received by the Veteran's representative, as the Veteran's representative submission of the substantive appeal is dated September 2, 2004.  The date received by the representative is not the date received by VA.  There is a specific date stamp showing that the documents were received by VA on September 3, 2004.  The Board finds as fact that the RO did not receive the substantive appeal until after the one-year period following the issuance of the rating decision.  

Insofar as the Veteran did not timely perfect an appeal, the July 2003 decision became final and the date of that claim does not provide a basis to award an earlier effective date for SMC.

The RO properly construed the Veteran's untimely substantive appeal as an application to reopen the claim for SMC.  At that time, the Veteran included an letter from his physician dated in August 2004 that, when translated, indicated that the Veteran had erectile dysfunction and that a therapeutic test with Viagra gave no results.  No evidence was received in the year before the filing of the Veteran's claim to enable an effective date prior to the date of claim to be assigned.  

In any event, the August 2004 letter was the first time that evidence was submitted showing that the Veteran lost use of his creative organ.  While evidence of record showed that prior to this time the Veteran had some sexual problems such as a burning sensation with intercourse, it did not show loss of use of his creative organ.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the award of special monthly compensation on account of loss of use of a creative organ.

The Board notes that the provisions of 38 C.F.R. § 3.156(b) do not apply here.  Under that regulation, it states that evidence received within one year of the expiration of the appeal period would allow the evidence to be considered as having been filed in connection with the prior claim.  The evidence would have needed to be received by August 13, 2004, and it was not received until September 2004.

The Veteran has also alleged CUE in the July 2003 rating decision.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding are accepted as correct in the absence of CUE.  However, if the evidence establishes CUE the prior decision will be reversed and amended.

A determination that a prior decision constituted CUE is made using a 3 prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions that were extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication.  

In this case, The Veteran contends that the July 2003 decision was clearly erroneous because a May 2003 report of examination that was submitted in connection with that claim indicated that the Veteran had erectile problems that were treated with Viagra.  This allowed sufficient intercourse with some failures.  The Veteran contends that the May 2003 physician's assessment that the Veteran needed medication in order to obtain and/or maintain an erection should have established loss of use of his creative organ. 

While loss of erectile function is not specifically defined by law, the rate of SMC is the same whether the loss is anatomical or functional and, thus, these conditions must be considered to be of comparable severity.  The Board finds that intermittent loss of use is not sufficiently comparable to anatomical loss, such as to constitute loss of use, especially when, as in this case, the condition responded to medication.  In this regard, the Veteran's ability to have intercourse, even if at less frequent intervals and by using medication, contradicts the presence of a factual loss of use of his creative organ.  Thus, the RO's determination in the July 2003 rating decision that special monthly compensation on account of loss of use of a creative organ was not warranted is, at best, debatable.  

Insofar as the July 2003 decision was fully supported by the facts and law that were in existence at the time of that decision, the Veteran has not establish that there was CUE in the July 2003 rating decision.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

The claim for an effective date earlier than September 3, 2004 for the grant of special monthly compensation for loss of use of a creative organ, to include on the basis of CUE, is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


